.- ~   '~    .'

       AO 245B (Rev.J,02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                               Page I of l       a1
                                           UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                                            JUDGMENT IN A CRIMINAL CASE
                                             V.                                                                   (For Offenses Committed On or After November l; 1987)


                         Luz Gricelda Barban-Navarro                                                              CaseNumber: 2:19-mj-10095

                                                                                                                 Kathr n             . Thicks'
                                                                                                                 Defendant's A orney


       REGISTRATION NO. 86643298
                                                                                                                                                        JUL 2 3 2019
       THE DEFENDANT:                                                                                                                          ,_ _,_ _ _
        IZl pleaded guilty to count(s) 1 of Complaint                                                                                         CLcr,1,. us 1J:srn1cT COURT
                                                  - - - - - ' - - - - - - - - - - . , - - - - - , { f u ' i l l i ° " I,;,cTic::;'J_2aDililb,_,·•r.10,i"'IC'-'-T.:.r)u:.l'_sCcc,,\"'\LIJiiFO,'eRi/1N'\i<IA~_
                                                                                                                                                                                       EPU
            D was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                    Nature of Offense                                                                                                      Count Number(s)
       8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                                            1

            D The defendant has been found not guilty on count(s)
                                            -------------------
        •         Count(s)
                             ------------------
                                                dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                     /r( TIME SERVED                                                      D _ _ _ _ _ _ _ _ _ _ days

            IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
            IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the   defendant's possession at the time of arrest upon their deportation or removal.
            D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                             Tuesday, July 23, 2019
                                                                                                             Date of Imposition of Sentence



                                                                                                             IIJ!ilLQ.fuOCK
                          ---4·.:~__,_;.P
       Received              · '\
                       -DU_S_M----;J_ _ _ _ __


                                                                                                             UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                                                                    2:19-mj-10095
